Citation Nr: 1108919	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-15 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to an increased rating for bilateral pes planus, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Mary Anne Royle, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972.  The Veteran also served on active duty from October 1977 to may 1984, but was discharged from this second period of duty under other than honorable conditions.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and September 2006 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Portland, Oregon.  

The Board notes that although additional medical evidence was submitted after the last supplemental statement of the case, in November 2010 the Veteran waived his  right to have this evidence reviewed in the first instance by the RO.

Entitlement to service connection for residuals of a head injury was previously denied by the Board in an August 2009 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010  Order, the Court vacated the August 2009 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

The remaining issues, including whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder and entitlement to an increased rating for pes planus, have been pending in remand status since the August 2009 decision.  At this time the Board finds that the development ordered by the Board at the time of the last remand has been accomplished, and the pes planus claim is ready for appellate disposition.  For the reasons discussed in the REMAND portion of the decision below, the psychiatric claim must be REMANDED to the Department of Veterans Affairs Regional Office.

With further regard to the psychiatric claim on appeal, the Board notes the Court of Appeals for Veterans Claims has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been simplified to include any psychiatric disorder.


FINDINGS OF FACT

1.  The Veteran's head injury preexisted service and was aggravated by service.

2.  An unappealed November 1999 Board decision denied service connection for any psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3. The evidence pertaining to the Veteran's sinusitis received subsequent to the November 1999 Board decision was not previously received, relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.   

4.  The Veteran's pes planus is shown to be productive of pain, pronation, swelling, and characteristic callosities, but not by extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, or not improved by orthopedic shoes or appliances.



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head injury have been met.  38 U.S.C.A. §§ 1131, 1132, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2010).  

2.  The November 1999 Board decision that denied service connection for any psychiatric disorder, including PTSD, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2010).

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).  

4.  The criteria for a rating of 30 percent, but no higher, for bilateral pes planus have been met.38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code (DC) 5276) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of Head Injury
In this case, the Veteran's basic contention is that service connection is warranted for his present head injury residuals because they were aggravated by active service. The Veteran contends that he suffered a head injury as a child when he was struck in the head with a baseball while attending a baseball game, and that since this incident, he has suffered from severe episodes of dizziness.  He contends that while in basic training he sustained a severe blow to the head during hand-to-hand combat drills which worsened this preexisting condition.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered, or disease contracted, in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment. 38 U.S.C.A. § 1111.  The term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disability.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed preservice should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

An injury or disease that has been determined to be preexisting will then be presumed to have been aggravated by service where there is an increase in the severity of the disability during service.  The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government. Cotant v. Principi, 17 Vet. App. 117, 131 (2003).  VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service and the claimant is not required to show that the disease or injury increased in severity during service. See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 (2004). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).
In this case, the Board notes that the Veteran complained of a history of head injury and dizzy spells at entry into service on his April 1970 Report of Medical History.  The examiner made a somewhat illegible notation in this regard, although the word "dizzy" is clearly apparent.  Moreover, a service treatment note from October 1970 in which the Veteran sought treatment for dizziness, stated the Veteran had been struck in the head with a baseball prior to service.  Additionally, in May 2004 the Veteran's sister submitted a statement containing her personal knowledge about the Veteran's childhood head injury.  Based on all of this, the Board finds the Veteran entered service with a pre-existing head injury.  

As described above, in deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Here, the Board must find the evidence is in equipoise on the issue of aggravation, and as such, the presumption has not been overcome.  Evidence against the claim includes the Veteran's service treatment records.  In October 1970 the Veteran underwent a skull series and the results were negative.  On his separation examination in February 1972 the examiner found no abnormalities relating to the Veteran's head and no complaints in that regard were noted.  On a service examination report from September 1977 he reported no trouble with dizziness or the head injury.  While he complained of dizziness in a January 1978 treatment record, the record makes no mention of the severity or frequency of the dizziness.  In December 1978 he complained of headaches and general weakness but it appears the examiner felt this was related to his elevated blood pressure.  In June 1979 and October 1979 he complained of headaches but on both occasions they were found attributable to a cold.  On a service medical examination in December 1980 no abnormalities were found with regard to the Veteran's head and he made no complaints.  On a Report of Medical History in May 1984 the Veteran again denied any complaints of dizziness, fainting spells, or head injury residuals.  The service medical examination in May 1984 found no abnormalities of any kind related to the Veteran's head.  While the Veteran's service treatment records from this second period of active duty may not be used to support direct service connection as the Veteran's service during this time has been characterized as dishonorable, they are probative on the issue of whether the Veteran's head injury increased in severity.

To the contrary is a January 2006 social worker's report, which states, "he was hit in the head during basic training for hand-to-hand combat. This exacerbated the frequency of 'dizzy spells' he's endured since he was hit in the head when he was twelve."  It appears that this conclusion was based on the Veteran's self-report, but the Board notes that a medical opinion formed on the basis of the Veteran's reported medical history cannot be rejected without the Board first finding that the Veteran's allegations are not credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding the Board cannot determine that a Veteran's statements lack credibility merely based on a lack of such documentation in the service treatment records).  Here, the Board finds no reason to doubt the credibility of the Veteran's statements concerning his dizzy spells.  

Additionally, the Veteran has submitted an August 2010 private medical report which supports his claim.  While the opinion actually appears to dispute the idea that the Veteran's preexisting head injury was aggravated by the in-service blow to the head, it nonetheless attributes the Veteran's current condition to the incident in service.  In the report, it is explained that the Veteran's current diagnosis is of peripheral vertigo, not central vertigo, which implicates an inner ear injury and not a head injury.  The examiner concluded, "it is more likely that his present dizziness arises from a blow to the left side of the head sustained in basic training directly to the ear area than from aggravation of a head injury."

To the contrary, in a January 2008 VA neurological examination, the examiner found, "[t]he Veteran had vertigo as a preexisting condition from an injury sustained as a child. He reported this on his entry exam into the military. He reports that the vertigo was exacerbated during the military. However, he left the military and then returned again to active duty in spite of his claim. Additionally, the Veteran has a history of alcohol use that he discontinued in 2003, as well as hypertension and hypothyroidism. The hypothyroidism was diagnosed in 2003. Both diagnoses may have vertigo as associated symptoms. The Veteran's vertigo is less likely than not caused by or a result of the trauma during hand-to-hand combat training."

In sum, the Board finds there is one positive opinion, that of the January 2006 social worker, supporting the aggravation of the Veteran's preexisting head injury.  When weighed against the absence of a measurable worsening of symptoms in the Veteran's service treatment records, the Board finds the evidence is essentially in equipoise.  Certainly, the Board cannot find that the negative evidence amounts to "clear and unmistakable" evidence of no aggravation.   Moreover, the evidence is also essentially in equipoise on the issue of direct service connection given the conflicting opinions of the January 2008 VA examiner and the August 2010 private medical report.  An April 2005 VA clinician additionally rendered a non-opinion, finding the Veteran's dizzy spells are of "uncertain etiology."  For all of these reasons, the Veteran's claim can be granted. 

Psychiatric Disorder
In November 1999 the Board denied service connection for both PTSD as well as any other psychiatric disorder.  Notice of this denial and of the Veteran's appellate rights was sent to the Veteran.  The Veteran did not appeal and the November 1999 Board decision became final.  

In January 2006 the Veteran sought to reopen his claim.  For claims such as this received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence received since the Board's November 1999 includes VA treatment records, private treatment records, lay evidence, and VA examination reports.  This evidence is new because it was not previously associated with the claims file.

The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claims, and it is not cumulative or redundant of existing evidence.  The Veteran's claim for service connection for a psychiatric disorder was denied by the Board in November 1999 in part because there was no evidence of a nexus between the Veteran's current condition and service.  Since that time, a January 2006 social worker's report has been obtained in which it was determined that the Veteran exhibits symptoms of PTSD which stems from physical and psychological childhood abuse.  The examiner then determined, "it is likely that the stress of being drafted and serving his first tour in the Army exacerbated pre-existing PTSD."  The opinion of this social worker is duplicated in treatment notes of July 2006 and September 2007.  As this new evidence supports a nexus between the Veteran's current condition and active duty, the Veteran's claim for service connection for this condition is thus reopened. 

Bilateral Pes Planus
The Veteran asserts that he is entitled to a rating in excess of 10 percent for his service-connected bilateral pes planus.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
	
At the outset, the Board observes that an unappealed rating decision of April 1972 granted service connection for the Veteran's pes planus.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In a January 2005 rating decision, the subject of this appeal, the evaluation assigned for the Veteran's pes planus was increased to 10 percent, effective from the date of his claim.  The RO has evaluated the Veteran's bilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  Under this code, a 10 percent rating is warranted for flatfoot, acquired, moderate; weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent evaluation is assigned respectively for severe bilateral acquired flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities (a 20 percent rating is warranted when these symptoms are unilateral).  A 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances (a 30 percent rating is warranted when these symptoms are unilateral).  Id.
The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2010).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.2, 4.6 (2010).

Here, the Board finds that the criteria for a 30 percent rating have been met.  As an initial matter, the criteria at DC 5276 are not stated in the conjunctive, therefore, it is not required that all of the manifestations that are listed be shown.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).  Therefore, a higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  See 38 C.F.R. § 4.7.

In this case, while an April 2010 VA examiner described the Veteran's condition as mild, she also noted that his condition prevents him from exercising and participating in sports and recreation, and has a moderate effect on chores, shopping, and traveling.  Additionally, the Veteran has submitted a March 2009 opinion from his podiatrist stating, "I agree that [the Veteran's] condition meets the requirements of the severe level rating 30 for acquired flatfoot 5276."  

As for specific symptomatology, there is evidence bilaterally of a marked deformity, pain on manipulation and use, swelling on use, and characteristic callosities.  As for a marked deformity, on VA examination in April 2010 the Veteran was noted to have moderate pronation bilaterally.  Pronation was also documented in private treatment records of June 2009 August 2009, and November 2008.  The Veteran's pain has also been documented throughout the record.  For example, pain on palpation was noted in a private treatment report of August 2009.  In an October 2008 private treatment report the Veteran demonstrated "exquisite" pain on palpation.  Pain was also documented in a VA treatment record of January 2005.  On VA examination in November 2004, the Veteran displayed pain on motion and pain on palpation.  As for swelling, trace ankle edema was found bilaterally.  In a private treatment records of March 2009 and October 2008 the Veteran had an inflamed accessory ossicle right IPJ hallux.   As for callosities, these were documented bilaterally on VA examination in April 2010 and January 2008.  Callosities have also been documented in treatment records of August 2009, December 2006, May 2005, and January 2005.  The Board therefore finds that the criteria for a 30 percent evaluation under DC 5276 have been met.

However, a rating in excess of 30 percent is not warranted.  Both the 50 percent and 30 percent rating criteria require marked pronation, which the Veteran has been shown to have.  In addition, both sets require pain; the 30 percent evaluation requires accentuated pain on manipulation and use, and the 50 percent evaluation requires extreme tenderness of the plantar surfaces of the feet.  Here, the objective medical evidence more closely fits the 30 percent criteria for pain.  For example, on VA examination in April 2010 and January 2008 the Veteran was found to have no pain.  With the single exception of the October 2008 private treatment record, the Veteran has not been found to have "extreme tenderness" of both feet in any one examination.  Similarly, the objective medical evidence also has not shown marked inward displacement and severe spasm of the tendo achillis on manipulation.  This simply is not documented anywhere in the medical record.  Finally, there is no objective evidence the Veteran's bilateral pes planus with plantar fasciitis is not improved by orthopedic shoes or appliances.  The medical record, in fact, does not indicate the Veteran's condition has even warranted the use of orthopedic shoes or appliances.  On VA examination in April 2010 he was noted to walk with a cane, but the previous medical record indicates this is for his back, and stated he cannot wear tight shoes, but orthopedic shoes or appliances were not mentioned.  The January 2008 VA examiner noted he "continues to walk without any canes, crutches, braces, or assistive devices. He can wear any type of shoe."  On VA examination in November 2004, for example, he was found to wear "no corrective devices at all for his feet."  In summary, the findings are insufficient to show that the criteria for a rating of 50 percent have been met in this case.

The Board has also considered whether a rating in excess of 30 percent is warranted on the basis of functional loss due to pain as the Veteran in this case complains of foot pain.  However, the Veteran's subjective complaints of pain have already been contemplated in the criteria of DC 5276.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45 (2010).  Accordingly, the Board concludes that the Veteran is most appropriately evaluated at the 30 percent rate under DC 5276.  The Board has examined all other Diagnostic Codes pertinent to disabilities of the foot.  However, the only diagnostic code allowing for a rating higher than 30 percent is claw foot, which has not been demonstrated.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991)(VA has a duty to acknowledge ad consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions).

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period, other than as stated.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that an increased evaluation is warranted, other than as stated.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

To the extent that the claim has been denied, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in February 2004, May 2004, October 2004, March 2006, April 2006, and September 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters of April 2006 and September 2009 additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has had a personal hearing before the Board.  He has been afforded multiple VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

Service connection for head injury residuals is granted.

New and material evidence having been received, the claim for entitlement to service connection for a psychiatric disorder is reopened.

Entitlement to a disability rating of 30 percent, but no higher, for the Veteran's bilateral pes planus is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

A remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his psychiatric condition.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran has been diagnosed with various psychiatric disorders including dysthymic disorder, polysubstance abuse, depression, and anxiety.  There is conflicting evidence as to whether he has PTSD.  The January 2006 social worker's report described in the decision above, for example, indicates he has PTSD, while a January 2008 VA examiner, for example, determined that he does not meet the criteria for this disorder.  The etiology of the Veteran's current condition is similarly unclear.  VA examiners in January 2008 and November 1995 offered clearly negative nexus opinions.  A March 2005 VA clinician determined the Veteran has PTSD "related not to military history, but to sister's having been murdered when he was 25 years old."  The January 2006 social worker's report diagnoses the Veteran with pre-existing PTSD which was aggravated by military service.  A May 1996 private clinician found the Veteran has PTSD not as the result of an in-service event, but due to the fact that he was drafted into the military.  While various providers, including a VA examiner in a February 1998 report and August 1999 addendum opinion, have opined on a continuity of symptomatology, the Board finds the issue somewhat unclear given the Veteran's various diagnoses and cognitive symptomatology related to his head injury.  Finally, the Veteran has alleged, in March 2008 correspondence for example, that his psychiatric condition is related to his head injury residuals.  This condition was service-connected in the decision above.  For all of these reasons, a VA examination is necessary to reconcile the evidence and provide a nexus opinion on both direct and secondary service connection.  

Accordingly, the case is REMANDED for the following action:

Afford the Veteran a VA psychiatric examination with a psychologist or psychiatrist in order to ascertain the nature and etiology of the atrophy of his psychiatric condition.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing the following:
(a) Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's currently diagnosed psychiatric disorder had its onset during service or is in any other way causally related to his active service, or to any service-connected disability, including his head injury residuals.

(b)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that there have been manifestations of the Veteran's psychiatric disorder continuously since service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The opinion(s) must address previous opinions regarding the etiology of the Veteran's illness.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  
	
The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2010).

After all of the above actions have been completed readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


